Citation Nr: 1509502	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claim currently on appeal. In September 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. Of record is a June 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States. However, such was recently revoked by the submission of a June 2014 VA Form 21-22 in favor of the Missouri Veterans Commission. 


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset during active service and has existed continuously since that time


CONCLUSION OF LAW

Bilateral ear hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including sensorineural hearing loss, are listed as such chronic conditions under 38 C.F.R. § 3.309(a). Such may also be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater. 38 C.F.R. § 3.385. 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran contends that he has bilateral hearing loss that is related to noise exposure during his active duty service in Vietnam. The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was clerk typist. While this MOS generally is not associated with acoustic trauma, the Veteran has stated that he was exposed to noise from helicopters while performing mail clerk duties. During a January 2014 VA examination, the Veteran asserted that his hearing loss began during service. He asserted that he was trained as a clerk and followed a Colonel, a physician, to firebases and hospitals. In August 1970, the Veteran was awarded the Bronze Star medal for meritorious service in connection with military operations against a hostile force. The Veteran is competent to report that he experienced noise exposure and hearing loss in service, and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2). As the Board noted in its September 2013 remand, the RO had conceded in-service noise exposure in its October 2010 rating decision. See also September 2010 VA examination. Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of hearing loss. Upon entrance into service, in February 1969, the Veteran's puretone thresholds, in decibels, for the right ear were 0, -5, -5, 15, and for the left ear were 5, 0, 5, 0, both measured at 500, 1000, 2000, and 4000 Hertz, respectively. Upon separation from service, in September 1970, the Veteran's puretone thresholds, in decibels, for the right ear were 0, 0, 0, 0, 0, 0, bilaterally, measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. The Veteran asserts, in his December 2012 Substantive Appeal, that upon return from Vietnam, in Oakland, during his out-processing hearing testing, he "flunked" four hearing tests as he could not hear well enough to complete the tests and was finally told to "move along." Of record is an undated audiogram that includes the hand-written word "retest." 

On VA examination in September 2010, the Veteran's puretone thresholds, in decibels, for the right ear were 20, 25, 35, 60, 65, and for the left ear were 20, 25, 30, 65, 65, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385.

The September 2010 VA examination is inadequate because the examiner's negative nexus opinion relied solely on evidence that the Veteran did not exhibit hearing loss upon separation from service. The Veteran was afforded another VA examination in January 2014. The examiner based her negative nexus opinion, in part, upon her conclusion that the Veteran's duties during service were not consistent with noise exposure. The examiner also based her negative nexus opinion upon her conclusion that the Veteran did not use hearing protection for the first 10 years of his post-service construction career. The Veteran, during that examination, reported that during his 38-year post-service construction career, hearing protection was used, and other personal protective equipment was available years later in 1980. The examination is inadequate because the examiner's negative nexus opinion relied on inaccurate factual premises, that the Veteran was not exposed to noise during service and that he worked post-service without hearing protection for 10 years. 

In sum, of record is an indication that there was a problem with the Veteran's bilateral hearing at the time of separation from service, conceded in-service acoustic trauma, and the Veteran's competent and credible report of in-service hearing loss that began during service. There is no evidence that the Veteran's hearing loss that resolved such that he has not experienced continuous hearing loss since his separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39. The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


